IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF NORTH CAROLINA
CASSANDRA ALFORD,
Plaintiff,
1:18CV216

ANDREW SAUL,
Commissioner of Social Security, 1

Me NL NY NY ON SS NS OY

Defendant.
MEMORANDUM OPINION AND RECOMMENDATION
OF UNITED STATES MAGISTRATE JUDGE

Plaintiff Cassandra Alford (“Plaintiff”) brought this action pursuant to Sections 205(g)

and 1631(c)(3) of the Social Security Act (the “Act”), as amended (42 U.S.C. §§ 405(g) and

1383(c)(3)), to obtain judicial teview of a final decision of the Commissioner of Social Security

denying her claims for Disability Insurance Benefits (“DIB”) and Supplemental Security

Income (“SSI”) under, tespectively, Titles II and XVI of the Act. The parties have filed cross-

motions for judgment, and the administrative record has been certified to the Court for review.
I. PROCEDURAL HISTORY

Plaintiff filed applications for DIB and SSI in Match of 2012, alleging a disability onset

date of Februaty 15, 2008. (Tr. at 285-293.)? Her applications were denied initially (Ir. at

 

1 Andrew Saul became Commissioner of Social Security on June 17, 2019. Pursuant to Rule 25(d) of the Federal
Rules of Civil Procedure, Andrew Saul should be substituted for Nancy A. Berryhill as the Defendant in this
suit. No further action need be taken to continue this suit by reason of the last sentence of section 205(g) of
the Social Security Act, 42 U.S.C. § 405(¢).

* Transcript citations refer to the Sealed Administrative Record [Doc. #9].
152-59) and upon reconsideration (Tr. at 161-69). Thereafter, Plaintiff requested an
administrative heating de novo before an Administrative Law Judge (“ALJ”). (I'r. at 170-71.)
Plaintiff, along with her attorney and an impartial vocational expert, attended the subsequent
heating on February 27, 2014. (Ie. at 31.) The ALJ ultimately concluded that Plaintiff was
not disabled within the meaning of the Act from February 15, 2008, the alleged onset date,
through May 7, 2014, the date of the decision. (I'r. at 142.) On October 27, 2015, the Appeals
Council granted Plaintiffs request for review, vacated the ALJ’s heating decision, and
remanded the case to the ALJ to resolve inconsistencies between the hypothetical question
posed to the vocational expert and the ALJ’s RFC finding. (Tr. at 149-150.) The ALJ then
held a second hearing on July 26, 2016 which was attended by Plaintiff, her attorney, and an
impartial vocational expert and at which Plaintiff amended her alleged onset date to May 7,
2014.3 (Tr. at 57.) The ALJ then issued a second administrative decision, finding that Plaintiff
was not disabled under the Act from May 7, 2014, the amended alleged onset date, through
November 1, 2016, the day the AL] issued her second administrative decision. (Ir. at 13-23.)

The Appeals Council denied Plaintiffs request for review, thereby making the AL]’s

 

3 The DIB program provides for payment of disability benefits to individuals who are “insured” by virtue of
their contributions to the Social Security trust fund thtough Social Security tax on their earnings. 20 C.F.R.
§§ 404.110, 404.315. To be entitled to DIB, Plaintiff bears the burden of showing that she became disabled
priot to Match 31, 2011, the date when her insured status expired for the purposes of DIB. (Ir. at 13, 340); 42
U.S.C. § 423(a)(1(A); 20 CFR. §§ 404.101(a), 404.131(a). A claimant who first satisfies the medical
requirements for disability only after her date last insured will not be entitled to DIB. 20 C.F.R. § 404.131 (a).
There is no such requirement for SSI because that program is based upon financial need. On July 26, 2016, the
date of the second hearing, Plaintiff, with the assistance of counsel, submitted a “Consent to Amend Onset
Date” amending her onset date of disability to May 7, 2014, approximately three years after her date last insured.
(Tr. at 57, 330.) Because Plaintiff did not have coverage on her amended alleged onset date of disability, she
was not entitled to DIB. However, the SSI claim survived the amended onset date. Accordingly, for her SSI
claim, Plaintiff had to prove that she was disabled from May 7, 2014 (the amended onset date), through
November 1, 2016 (the date of the ALJ’s second decision).

2

 

 

 
November 1, 2016 conclusion the Commissionet’s final decision for purposes of judicial
teview. (Ir. at 1.)
IL LEGAL STANDARD

Federal law “authorizes judicial review of the Social Security Commissionet’s denial of
social security benefits.’ Hines v. Barnhart, 453 F.3d 559, 561 (4th Cir. 2006). However, the
scope of teview of such a decision is “extremely limited.” Frady v. Hartis, 646 F.2d 143, 144
(4th Cir. 1981). “The courts ate not to try the case de novo.” Oppenheim v. Finch, 495 F.2d
396, 397 (Ath Cir. 1974). Instead, “a reviewing court must uphold the factual findings of the
ALJ if they are supported by substantial evidence and were reached through application of the
correct legal standard.” Hancock v. Asttue, 667 F.3d 470, 472 (4th Cir. 2012) (internal
quotation omitted).

“Substantial evidence means ‘such relevant evidence as a reasonable mind might accept
as adequate to support a conclusion.” Hunter v. Sullivan, 993 F.2d 31, 34 (4th Cir. 1993)
(quoting Richardson v. Perales, 402 U.S. 389, 390 (1971)). “I consists of more than a mete
scintilla of evidence but may be somewhat less than a preponderance.” Mastto v. Apfel, 270
F.3d 171, 176 (4th Cir. 2001) Gnternal citations and quotation marks omitted). “If there is
evidence to justify a refusal to direct a verdict were the case before a jury, then there is

substantial evidence.” Hunter, 993 F.2d at 34 (internal quotation marks omitted).

 

“In reviewing for substantial evidence, the court should not undertake to re-weigh
conflicting evidence, make credibility determinations, or substitute its judgment for that of the

[ALJ].” Mastro, 270 F.3d at 176 (internal brackets and quotation marks omitted). “Where

 

conflicting evidence allows reasonable minds to differ as to whether a claimant is disabled, the
responsibility for that decision falls on the ALJ.” Hancock, 667 F.3d at 472. “The issue before
[the reviewing court], therefore, is not whether [the claimant] is disabled, but whether the
AL)’s finding that [the claimant] is not disabled is supported by substantial evidence and was
reached based upon a cottect application of the televant law.” Craig v. Chater, 76 F.3d 585,
589 (4th Cir. 1996).

In undertaking this limited review, the Court notes that “[a] claimant for disability
benefits bears the burden of proving a disability.” Hall v. Harris, 658 F.2d 260, 264 (4th Cir.
1981). In this context, “disability” means the “‘inability to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment which can be
expected to result in death or which has lasted or can be expected to last for a continuous
period of not less than 12 months.” Id. (quoting 42 U.S.C. § 423(d)(1)(A)).

“The Commissioner uses a five-step process to evaluate disability claims.” Hancock,
667 F.3d at 472 (citing 20 CER. §§ 404.1520(a)(4); 416.920(a)(4)). “Under this process, the
Commissioner asks, in sequence, whether the claimant: (1) worked during the alleged period
of disability; (2) had a severe impaitment, (3) had an impairment that met or equaled the
requirements of a listed impaitment; (4) could return to her past relevant work; and (5) if not,
could perform any other work in the national economy.” Id.

A finding adverse to the claimant at any of several points in this five-step sequence
fotecloses a disability designation and ends the inquity. For example, “[t]he first step
determines whether the claimant is engaged in ‘substantial gainful activity.’ If the claimant is
working, benefits are denied. The second step determines if the claimant is ‘severely’ disabled.

If not, benefits ate denied.” Bennett v. Sullivan, 917 F.2d 157, 159 (4th Cir. 1990).
On the other hand, if a claimant catries his or her burden at the first two steps, and if
the claimant’s impairment meets ot equals a “listed impairment” at step three, “the claimant
is disabled.” Mastro, 270 F.3d at 177. Alternatively, if a claimant cleats steps one and two,
but falters at step three, ie., “[ijf a claimant’s impairment is not sufficiently severe to equal ot
exceed a listed impairment,” then “the AL] must assess the claimant’s residual functional
capacity (RFC’).” Id. at 179.4 Step four then requires the ALJ to assess whether, based on
that RFC, the claimant can “perform past relevant work”; if so, the claimant does not qualify
as disabled. Id. at 179-80. However, if the claimant establishes an inability to return to prior
work, the analysis proceeds to the fifth step, which “requires the [Government] to prove that
a significant number of jobs exist which the claimant could perform, despite [the claimant's]

impairments.” Hines, 453 F.3d at 563. In making this determination, the ALJ must decide

 

“whether the claimant is able to perform other work considering both [the claimant’s RFC]
and [the claimant’s] vocational capabilities (age, education, and past work experience) to adjust
to a new job.” Hall, 658 F.2d at 264-65. If, at this step, the Government cannot catty its
“evidentiary burden of proving that [the claimant] remains able to work other jobs available

in the community,” the claimant qualifies as disabled. Hines, 453 F.3d at 567.

 

 

4 “RFC is a measurement of the most a claimant can do despite [the claimant’s] limitations.” Hines, 453 F.3d
at 562 (noting that administrative regulations requite RFC to reflect claimant’s “ability to do sustained work-
telated physical and mental activities in a work setting on a regular and continuing basis . . . [which] means 8
hours a day, for 5 days a week, or an equivalent work schedule” (internal emphasis and quotation marks
omitted)). The RFC includes both a “physical exertional or strength limitation” that assesses the claimant’s
“ability to do sedentary, light, medium, heavy, ot very heavy work,” as well as “nonexertional limitations
(mental, sensory, or skin impairments).” Hall, 658 F.2d at 265. “RFC is to be determined by the AL] only after
[the ALJ] considers all relevant evidence of a claimant’s impaitments and any related symptoms (e.g., pain).”
Hines, 453 F.3d at 562-63.

 

 
Il DISCUSSION

In the present case, the ALJ found that Plaintiff had not engaged in “substantial gainful
activity” duting the period from her amended alleged onset date of May 7, 2014. Plaintiff
therefore met her burden at step one of the sequential evaluation process. At step two, the
ALJ further determined that Plaintiff suffered from the following severe impaitments:

Chronic pain syndrome, lumbar degenerative disc disease, sleep apnea, obesity,
anxiety disorder with agoraphobia, major depressive disorder, post-traumatic
stress disorder, and attention-deficit hyperactivity disorder.

(Tr. at 15.) The ALJ found at step three that these impairments did not meet ot equal a
disability listing. (Tr. at 16.) Plaintiff does not challenge this listing determination at step
three. The AL] then assessed Plaintiffs RFC and determined that she could perform light

work, except:

she is limited to occasional climbing of staits and ramps and precluded from
climbing ropes, ladders and scaffolds. In addition, the claimant is limited to
occasional bending, balancing, crouching, and stooping, and she is precluded
from kneeling and crawling. Moreover, the claimant is limited to performing
simple, toutine, tepetitive tasks involving no more than simple, short
instructions and simple work-related decisions. The claimant can only tolerate
few workplace changes and she is limited to occasional contact with supervisors
and coworkers. The claimant can work in proximity to, but not in coordination
with others. The claimant is precluded from public contact. Finally, the
claimant tequites the opportunity to alternate between sitting and standing at
the work station every two houts with standing and walking a total of four hours
in an eight-hour work day.

(Ir. at 19.) Based on the RFC determination, the ALJ found under step four of the analysis
that Plaintiff could not perform her past televant work. (Ir. at 21.) The ALJ also determined
at step five that, given Plaintiffs age, education, work experience, RFC, and the testimony of

the vocational expert as to these factors, she could perform other jobs available in the national
economy. (Tr. at 22.) Therefore, the ALJ concluded that Plaintiff was not disabled under the
Act: (Id.)

Plaintiff now argues that the ALJ erred in three respects. First, Plaintiff contends that
“lt}he ALJ err[ed] by failing to properly allocate weight to an opinion that is not from an
acceptable medical source without providing an understandable rationale.” (PL’s Br. [Doc.
#12] at 3.) Second, Plaintiff contends that “the ALJ ert[ed] by failing to discuss facts in
evidence that contradicted the ALJ’s conclusion.” (Id.) Third, Plaintiff contends that “the
AL] etr[ed] by failing to incorporate non-exertional limitations on the ability to stay on task
whete the AL] fitst found that [she] was moderately impaited in the maintenance of
concenttation, persistence, or pace.” (Id.)

A. Opinion Evidence

ALJs must evaluate medical opinions in accordance with 20 C.F.R. §§ 404.1527(c) and
416.927(c), better known as the “treating physician rule.” This rule generally requires an ALJ
to give controlling weight to the well-supported opinion of a treating source as to the nature
and severity of a claimant’s impairment, based on the ability of treating sources to

ptovide a detailed, longitudinal picture of [the claimant’s] medical impairment(s)

[which] may bring a unique perspective to the medical evidence that cannot be

obtained from the objective medical findings alone or from reports of individual

examinations, such as consultative examinations or brief hospitalizations.
20 CER. §§ 404.1527(0), 416.927(c). However, if “a treating source medical opinion is not

well-supported by medically acceptable clinical and laboratory diagnostic techniques of is

inconsistent with the other substantial evidence in the case record,” it is not entitled to
controlling weight. Social Security Ruling 96-2p, Policy Interpretation Ruling Titles II and

XVI: Giving Controlling Weight to Treating Source Medical Opinions, 1996 WL 374188, at
7
*4 (July 2, 1996) (“SSR 96-2p”);° 20 CER. §§ 404.1527(c)(2), 416.927(c)(2); see also Craig, 76
F.3d at 590; Mastro, 270 F.3d at 178. Instead, the opinion must be evaluated and weighed
using all of the factors provided in 20 C.F.R. §§ 404.1527(€)(2)@-(€)(6), 416.927(¢)(2)O-(E) ©)
including (1) the length of the treatment relationship, (2) the frequency of examination, (3) the
nature and extent of the treatment relationship, (4) the supportability of the opinion, (5) the
consistency of the opinion with the record, (6) whether the soutce is a specialist, and (7) any
other factors that may support or contradict the opinion. Where an ALJ declines to give
controlling weight to a treating source opinion, he must “give good reasons in [his] . . . decision
for the weight” assigned, taking the above factors into account. 20 C.F.R. §§ 404.1527(¢)(2),
416.927(c)(2). “This requites the ALJ to provide sufficient explanation for ‘meaningful review’

by the courts.” Thompson v. Colvin, No. 1:09CV278, 2014 WL 185218, at *5 (M.D.N.C. Jan.

 

15, 2014) (quotations omitted); see also SSR 96-2p, 1996 WL 374188, at *5 (noting that ALJ’s
decision “must contain specific reasons for the weight given to the treating source’s medical
opinion, supported by the evidence in the case record, and must be sufficiently specific to
make clear to any subsequent reviewers the weight the [AL]] gave to the treating source’s
medical opinion and the reasons for that weight”).

For purposes of this tule, “acceptable medical sources” include licensed physicians

(medical or osteopathic doctors) and licensed or certified psychologists—but not physician

 

5 The Court notes that for claims filed after March 27, 2017, the regulations have been amended and several of
the prior Social Security Rulings, including SSR 96-2p, have been rescinded. The new regulations provide that
the Social Security Administration “will not defer or give any specific evidentiary weight, including controlling
weight, to any medical opinion(s) or prior administrative medical finding(s), including those from your medical
sources.” 20 C.F.R. §§ 404.1520c, 416.920c. However, the claim in the present case was filed before March
27, 2017, and the Coutt has therefore analyzed Plaintiff's claims pursuant to the treating physician rule set out
above.
assistants ot licensed clinical social workers.° Social Security Ruling 06—03p, ‘Titles I] and
XVI: Consideting Opinions and Other Evidence from Sources Who Ate Not “Acceptable
Medical Sources” in Disability Claims; Considering Decisions on Disability by Other

Governmental and Nongovernmental Agencies, 2006 WL 2329939, at *6 (Aug. 9, 2006) (“SSR
06—03p”). The latter ate considered “other sources.” Id. The Ruling explains that

The distinction between “acceptable medical sources” and other health care
providers who ate not “acceptable medical sources” is necessaty for three
reasons. First, we need evidence from “acceptable medical soutces” to establish
the existence of a medically determinable impairment. Second, only “acceptable
medical sources” can give us medical opinions. Third, only “acceptable medical
soutces” can be considered treating sources, as defined in 20 CFR 404.1502 and
416.902, whose medical opinions may be entitled to controlling weight.

Id. (internal citations omitted). However, the Ruling also recognizes that

With the growth of managed health care in recent years and the emphasis on
containing medical costs, medical sources who ate not “acceptable medical
soutces,” such as nutse practitioners, physician assistants, and licensed clinical
social workers, have incteasingly assumed a greater percentage of the treatment
and evaluation functions previously handled primarily by physicians and
psychologists. Opinions from these medical sources, who ate not technically
deemed “acceptable medical sources” under our rules, are important and should
be evaluated on key issues such as impairment severity and functional effects,
along with the other relevant evidence in the file.

Since there is a requitement to consider all relevant evidence in [a claimant’s]
case tecotd, the case record should reflect the consideration of opinions from
medical sources who ate not “acceptable medical sources” . . . who have seen
the claimant in their professional capacity. Although there is a distinction
between what an [ALJ] must consider and what the [ALJ] must explain in the
disability . . . decision, the [ALJ] generally should explain the weight given to
opinions ftom these “other soutces,” or otherwise ensure that the discussion of
the evidence in the .. . decision allows a claimant or subsequent reviewer to

 

 

6 SSR 06-03p has been rescinded for claims filed on ot after March 27, 2017; therefore, it still applies here,
because Plaintiff's claims were filed in in 2012. (T'r. at 285-293.) See 82 Fed. Reg. 15263-01, 2017 WL
1105348 (Mar. 27, 2017).
follow the [AL]’s] reasoning, when such opinions may have an effect on the

outcome of the case.
Id. at *3, 6 (emphasis added).

Plaintiff contends, in pertinent part, that the ALJ erred in addressing a May 26, 2016
letter from Sharon Dockery, a licensed professional counselor and a licensed clinical addictions
specialist, by failing to “offer[ ] an understandable rationale for her allocation of weight.”
(PL’s Br. at 6-8 referencing Tr. at 758.) Ms. Dockety’s letter notes that Plaintiff started
treatment on March 23, 2011 and maintained sessions through December 2012, with renewed
treatment in the fall of 2013 and Match of 2015. (It. at 758.) Plaintiff “maintained and
averaged weekly sessions.” ([d.) Ms. Dockery states that Resolution Counseling &
Developmental Services and Faith in Families have cooperated in treatment, ensuting that she
receives needed medications (including Ambien, Klonopin, Celexa, Lexapro and Adderall).
(Id.) Ms. Dockery lists symptoms, including night terrors, panic attacks evoking a “flight or
fight” response, obsessive thoughts and behaviors causing isolation, extreme anxiety with
racing thoughts and intrusive memories, and feelings of hopelessness triggering daily crying
spells and loss of emotional control. id.) According to Ms. Dockery, Plaintiff disassociates,
“causing her to lose houts of her day.” id.) Ms. Dockery notes too that Plaintiff “maintains
an acute state of anxiety and depression,” with fluctuating emotional states. (Id.) According to

Ms. Dockery, Plaintiff “lacks internal motivation to take care of her daily needs,” and is at a

 

7 Under the regulations in effect at the time of the ALJ’s decision, neither a licensed clinical counselor not a
licensed clinical addictions specialist were considered acceptable medical sources. See Wert v. Comm’r of Soc.
Sec., No. 1:17-CV-477, 2018 WL 4268935, at *15 (S.D. Ohio Aug. 16, 2018) (treating licensed clinical counselor
as an “other source” and concluding that “fw]hile the Commissioner is correct that the opinions of therapists
ate not from ‘acceptable medical sources,’ the ALJ is not free to ignore a treating therapist’s assessments”);
Lane v. Astrue, No. 2:11CV6, 2012 WL 1032705, at *5 (W.D.N.C. Mar. 9, 2012) (treating licensed clinical
addiction specialist as an “other source”).

10
standstill in treatment. (Id.) She concluded that Plaintiff “may never be able to function
entirely, however she hopes to maintain enough to be self-sufficient with daily tasks.” (d.)
The AL]’s analysis of Ms. Dockety’s letter—in its entirety—is as follows:

While partial probative weight is assigned to the finding made by

the claimant’s treating counselor that she “may never be able to

function entirely’ because of the counselor’s longstanding

history of treating the claimant, the counselor is not an

“acceptable medical source” as that term is defined in the Social
Security Act and regulations (Ex. 1 8F).

(Tr. at 21.)

This cutsoty assessment is deficient for a number of reasons. First, the only reason
that the AL] provides for partially discounting Ms. Dockety’s assessment is that she is not an
“acceptable medical source.” It is well-established that, without more, this is an inadequate

reason for discounting the assessment of an “other source.” This alone renders the AL]’s

 

8 See, e.g., Stevens v. Colvin, No. 1:14CV350, 2015 WL 5254299, at *6 (M.D.N.C. Sept. 9, 2015) (Peake, MJ.)
(“{T}he only reason given for assigning the opinion partial weight was that “Ms. Poulos is a nurse practitioner
and [opined on an] an issue reserved to the Commissioner... . . [However,] Ms. Poulos’ mental capacity
evaluation was not just an opinion on the ultimate issue of disability reserved to the Commissioner, and as
Plaintiff correctly notes, the 2012 questionnaire chronicles many non-disabling limitations not encompassed by
the AL]’s assignment of weight. Thus, there is no basis or explanation given that would allow the Court to
follow the AL]’s reasoning with regard to Ms. Poulos’ 2012 evaluation, and it is not clear if the AL) intended
to teject the 2012 evaluation on some other basis or inadvertently omitted or mischaracterized that 2012
evaluation.”); Haagenson v. Colvin, 656 Fed. App’x 800 (9th Cir. 2016) (“The ALJ also failed to provide
getmane reasons for rejecting the opinions of Haagenson’s nutse and counselor, who constitute ‘other sources’
that can provide evidence about the severity of Haagenson’s impairments and how they affect her ability to
work. The only reason that the ALJ offered for rejecting their opinions is that they are not ‘acceptable medical
sources’ within the meaning of the federal regulation. However, the regulation already presumes that nurses
and counselors ate non-acceptable medical sources, yet still requires the ALJ to consider them as ‘other
soutces.””) (citations omitted); White v. Berryhill, No. CV16111BLGSPWITJC, 2018 WL 1370528, at *11 (D.
Mont. Mar. 1, 2018) (“The fact that [licensed clinical professional counselor] Linse-Frost is not an acceptable
medical soutce is not, in and of itself, a germane reason to afford her opinion [partial] weight”); Davis v.
Comm’r of Soc. Sec., No. 1:16 CV 2446, 2018 WL 1377790, at *8 (N.D. Ohio Mar. 19, 2018) (“[T]he only
teason provided by the AL} for rejecting these two opinions was because the physical therapists were not
‘acceptable medical sources.’ This is simply insufficient and does not comport with SSR 06-03p’s requirement
that an ALJ ‘explain the weight given to [such] opinions . . . or otherwise ensure that the discussion of the
evidence in the determination or decision allows a claimant or subsequent reviewer to follow the adjudicatotr’s
reasoning, when such opinions may have an effect on the outcome of the case.”’)(citing SSR 06-03p, 2006 WL
2329939, at *6); Canales v. Comm’r of Soc. Sec., 698 F. Supp. 2d 335, 344 (E.D.N.Y. 2010) (remanding where

11
decision unteviewable because the Court is unable to follow the AL]’s reasoning as to Ms.

Dockery’s assessment of Plaintiff's condition. See, ¢.g., Stevens, 2015 WL 5254299, at *6-7;

 

Haagenson, 656 Fed. App’x 800; White, 2018 WL 1370528, at *11; Davis, 2018 WL 1377790,

 

at *9; Canales, 698 F. Supp. 2d at 344. Because the ALJ assigned Ms. Dockety’s opinion partial

 

weight solely because she is not an acceptable medical soutce, the decision is inconsistent with
SSR 06-03p and must be remanded. See id. Alternatively, to the extent the ALJ did not realize
she had the legal authority to assign Ms. Dockery’s assessment great weight, remand is also
requited because the ALJ applied an improper legal standard. See id.

Second, the AL] also fails to acknowledge, much less adequately weigh or address,
relevant limitations Ms. Dockery identified. Chief among these is Ms. Dockery’s conclusion
that Plainti¢t regularly “lose[s] hours of her day” due to the severity of her impairments. (I'r.
at 758.) The AL] nevet mentioned this potential limitation in her decision, but the vocational
expert in this case testified that if Plaintiff was off task more than ten percent of the time, she
would be unable to perform any jobs in the national economy. (Tr. at 82.) Consequently, the
ALJ’s failure to address the issue undermines the Coutt’s ability to review the administrative
decision, because it is unclear whether they ALJ in this case implicitly discounted Plaintiffs
purported “time loss” for a valid though unarticulated reason, or whether she simply ignored
it altogether. While an ALJ does not have a general obligation to discuss every bit of evidence

in the record, see Fischer v. Barnhart, 129 Fed. App’x 297, 303 (/th Cir. 2005); Black v. Apfel,

 

143 F.3d 383, 386 (8th Cir. 1998), she does have a duty “to resolve conflicts in the evidence,”

 

“(t]he ALJ disregarded Rodtiguez’s opinion simply because it was the opinion of a social worker, not on account
of its content or whether it conformed with the other evidence tn the record”).

12
Slaughter v. Barnhart, 124 F. App’x 156, 157 (4th Cir. 2005). The ALJ failed to discharge that
duty here.

Third, the ALJ compounds her errors—identified above—by failing to acknowledge
ot discuss Ms. Dockety’s treatment notes. The record exhibit that contains Ms. Dockery’s
letter also contains these notes. (I't. at 759-62.) These notes describe Plaintiff as
demonstrating poot concentration and memoty, changes in memoty, confusion, patanoia, the
tendency to “lose time,” and an inability to “account for time” a “couple of times per month.”
(Ir. at 761-62.) Ms. Dockety’s treatment notes also attribute to Plaintiff a Global Assessment
of Functioning (“GAP”) score of 45 on March 14, 2016, which is indicative of serious
impairments.? (Tt. at 760.) Yet, in addition to failing to discuss these notes at all, the ALJ also
etroneously stated in her decision that “assessments of [Plaintiffs] global functioning have
fallen between fifty and sixty duting the period at issue in this decision.” (I'r. at 17.) This is
simply incorrect, and suggests that the ALJ may not have considered Ms. Dockery’s treatment
notes at all, despite repeatedly stating in her decision that she considered the entire record.
(Tr. at 13, 15, 19.) The Court is ordinarily entitled to rely on an ALJ’s representation that she
considered the entite record absent some reason to conclude otherwise. See Reid v. Comm’r

of Soc. Sec., 769 F.3d 861, 865 (4th Cir. 2014) (citing Hackett v. Barnhart, 395 F.3d 1168, 1173

 

9 The fourth edition of the American Psychiatric Association’s Diagnostic and Statistical Manual of Mental
Disorders (“DSM-IV”) included a numeric Global Assessment of Functioning (“GAP”) scale ranging from 0
to 100 used by mental health professionals to rate social, occupational and psychological functioning “on a
hypothetical continuum of mental health-illness.” DSM-IV 34 (Am. Psychiatric Ass’n, 4th Ed. 1994). Scores
between 41 and 50 indicate serious symptoms (such as suicidal ideation, severe obsessional rituals, frequent
shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to
keep a job). Id. Although the more recent edition of the DSM abandoned the use of GAF scoring, the Social
Security Administration has instructed AL]s to continue to consider GAF scores as medical opinion evidence
in tandem with “all the evidence about a person’s functioning.” Sizemore v. Berrybill, 878 F.3d 72, 82 (4th Cir.
2017) (quoting Emrich v. Colvin, 90 F. Supp. 3d 480, 492 (M.D.N.C. 2015)).

13
(10th Cir. 2005)). Hete, however, there is some evidence—ie., the ALJ’s failure to address
Ms. Dockery’s treatment notes coupled with the ALJ’s mistepresentation of the GAF scores
in the record—that the ALJ did not review ot consider Ms. Dockery’s treatment notes at all.

Fourth, the Commissionet’s arguments to the conttaty ate not persuasive. The
Commissionet contends that PlaintifP s longitudinal treatment history, as articulated by the
ALJ, adequately supports the AL]’s decision not to adopt Ms. Dockery’s conclusion that
Plaintiff “may never be able to function entirely.” (Def.’s Br. at 7) However, this contention
misses the point. Ms. Dockety’s letter and treatment notes—described in greater detail
above—contain more than a statement that Plaintiff may never function properly but also
contain evidence that ought to be reconciled with the remainder of the record in the first
instance by the ALJ. As noted, this includes a GAF score indicating serious problems, as well
as evidence that Plaintiff disassociates and loses time. Ms. Dockety’s treatment notes also
indicate that Plaintiff has crying spells twice daily (I'r. at 761), which is inconsistent with the
ALJ’s conclusion that her crying spells and panic attacks-—including the one that occurred at
her administrative hearing and which required the hearing to break while she composed
herself—were “rare.” (It. at 17, 75.) Again, it is the role of the ALJ, not of this Court, to
reconcile evidence such as this in the first instance,

After cateful consideration of the record, the Court recommends remand of this case
to the ALJ with instructions to consider and weigh all of the relevant evidence of tecord in
accotdance with the Act Given that this determination overlaps with the remaining issues

taised by Plaintiff, and in light of the recommendation of remand, the remaining issues need

14
not be further addressed by the Court at this time.!° None of this necessatily means that
Plaintiff is disabled under the Act, and the Coutt expresses no opinion on that question.

IT IS THEREFORE RECOMMENDED that the Commissioner’s decision finding
no disability be REVERSED, and that the matter be REMANDED to the Commissioner
under sentence four of 42 U.S.C. § 405(2). The Commissioner should be directed to remand
the matter to the ALJ for proceedings consistent with this Recommendation. To this extent,
Defendant’s Motion fot Judgment on the Pleadings [Doc. #13] should be DENIED, and
Plaintiffs Motion for Judgment on the Pleadings [Doc. #11] should be GRANTED.
However, to the extent that Plaintiffs motion seeks an immediate award of benefits, it should
be DENIED.

This, the 1st day of August, 2019.

/s/ Joi Elizabeth Peake
United States Magistrate Judge

 

10’The Court does note that Plaintiff's second assignment of error raises similar concerns. Specifically, the ALJ’s
recitation of the evidence includes findings that support the AL]’s conclusion, without discussing other severe
symptoms reflected in the medical records. See Lewis v. Berryhill, 858 F.3d 858, 869 (4th Cir. 2017) (“An ALJ
has the obligation to consider all relevant medical evidence and cannot simply cherrypick facts that support a
finding of nondisability while ignoring evidence that points to a disability finding.”). For example, the AL]
states that Plaintiffs panic attack at the hearing was “sharply inconsistent” with the mental health evidence in
the record, citing to records from the Morehead Pain Management Center to find that she “continues to be
vety active with normal muscle strength and control of her psychological symptoms through compliance with
appropriately prescribed medications.” (It. at 16.) However, Plaintiff was not treated at the Morehead Pain
Management Center for her mental health impairments, and other records show ongoing mental health
symptoms that were not controlled by medication, ot wete only controlled for short periods of time (It. at 738,
739, 740, 741, 742-43, 744, 745, 746, 757, 761), and even the Morehead Pain Management Center notes reflect
that Plaintiff attempted physical therapy but is agoraphobic and had increased anxiety and had to leave the first
session (I'r. at 787). The AL] does not appear to acknowledge or discuss this evidence. Indeed, the ALJ refers
to the “most recent evidence of mental health treatment available in the record” reflecting symptoms in March
and September 2014, but the AL] does not discuss evidence from later 2014, 2015, and 2016. In addition, the
AL] cites to notes in 2012 and 2014 that Plaintiff was “doing great,” and “doing fine,” but the ALJ fails to
include the remainder of those same notes, including the February 2012 note that “further review reveals that
she is having panic like episodes and continues to be withdrawn and somewhat agoraphobic overall” (Ir. at
697), and 2014 notes that she has “a lot of anxiety peeling off her palm skin compulsively, frequent panic attacks
about 4 times a week” (Tt. at 738). It is up to the ALJ to address and resolve this evidence in the first instance.

15
